Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the preliminary amendment filed on 06/15/2022.
Claims 1-41 are cancelled by the applicants.
Claim 42-61 are added by the applicants.
Claims 42-61 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Examiner’s Interview summary
On 10/27/2022 Examiner discussed the allowance matter with Ms. Pang to place the application in condition for allowance. On 11/04/2022 Examiner received message from Ms. Pang that applicants’ needs more time to consider the proposed amendments and would like to request an office action at this time.

Claim Objections
Claims 47 and 50 objected to because of the following informalities:  
In regards to claim 47, it is missing a period (.) at the end of the claim.
In regards to claim 50, the 1/0 appears to be a typographical error, it should have been “I/O” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 42-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20110213225 to Bernstein et al. in view of USPN 20140012116 to Okuyama.
Per claim 42:
Bernstein discloses:
42. (New) An analyte monitoring device, comprising:
a processor configured to execute application software; and
non-transitory computer readable media (Paragraph [0087] “These devices may be functionalized to store data as a data logger”), including:
a non-transitory read-only memory (ROM) with a permanently coded memory layout, the ROM having a first command handler stored therein (Paragraph [0125] “read only memory (ROM) and the like, to store data and programming and/or control logic or routines to perform the operations”), wherein the first command handler is capable of executing a first RF command (Paragraph [0195] “electronics may be configured to detect an RF control command (ping signal) from the display device 120”);
a non-transitory writable memory (Paragraph [0087] “These devices may be functionalized to store data as a data logger”) wherein the non-transitory computer readable media comprises a program that (Paragraph [0087] “These devices may be functionalized to store data as a data logger”), when executed by the processor, causes the processor to:
determine whether a received RF command is to be executed by the second command handler stored in the non-transitory writable memory or by the first command handler stored in the ROM based at least in part by reference to the received RF command in the lookup data structure (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Bernstein  teaches Paragraph [0069] “programming stored in memory for execution by one or more microprocessors and/or ASICs to generate and transmit the one or more request command”; Paragraph [0125] “PCB 411 includes a data processing or control unit such as one or more microprocessors and/or ASICs, one or more memory or data storage devices such as random access memory (RAM), read only memory (ROM) and the like, to store data and programming and/or control logic or routines to perform the operations related to the processing of signals received from analyte sensor 401”; Paragraph [0203] “a preset number of specific events (i.e., original) may be fined and stored… events may include, but not limited to… RF data read command”).

Bernstein does not explicitly disclose having a lookup data structure stored therein, wherein the non-transitory writable memory has a second command handler stored therein, wherein the second command handler is a replacement command handler for the first command handler and is capable of executing a second RF command.
However, Okuyama discloses in an analogous computer system having a lookup data structure stored therein (Paragraph [0250] “storing the data and the table in memory 417”), wherein the non-transitory writable memory has a second command handler stored therein, wherein the second command handler is a replacement command handler for the first command handler and is capable of executing a second RF command (Paragraph [0102] “FIG. 4, RF-ID tag 7 has memory 71… Memory 71 stores the control information corresponding to panel 3 onto which RF-ID tag 7 is fixedly attached.  Here, the control information is defined as information for the control programs executed by blood sugar level measuring apparatus 100, for example, information which is for identifying the control programs”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of having a lookup data structure stored therein, wherein the non-transitory writable memory has a second command handler stored therein, wherein the second command handler is a replacement command handler for the first command handler and is capable of executing a second RF command as taught by Okuyama into the method of monitoring an analyte in body fluid as taught by Bernstein. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of having a lookup data structure stored therein, wherein the non-transitory writable memory has a second command handler stored therein, wherein the second command handler is a replacement command handler for the first command handler and is capable of executing a second RF command to provide an efficient technique for having a data structure an identifier for the command so that the command is retrieved and executed as expected.

Per claim 43:
The rejection of claim 42 is incorporated and further, Bernstein does not explicitly disclose wherein the lookup data structure comprises an identifier for the second command handler and an identifier for the second RF command that is executable by the second command handler.
However, Okuyama discloses in an analogous computer system wherein the lookup data structure comprises an identifier for the second command handler and an identifier for the second RF command that is executable by the second command handler (Paragraph [0102] “FIG. 4, RF-ID tag 7 has memory 71… Memory 71 stores the control information corresponding to panel 3 onto which RF-ID tag 7 is fixedly attached.  Here, the control information is defined as information for the control programs executed by blood sugar level measuring apparatus 100, for example, information which is for identifying the control programs”).
The feature of providing wherein the lookup data structure comprises an identifier for the second command handler and an identifier for the second RF command that is executable by the second command handler would be obvious for the reasons set forth in the rejection of claim 42.

Per claim 44:
The rejection of claim 43 is incorporated and further, Bernstein does not explicitly disclose wherein the analyte monitoring device is programmed to execute the received RF command with the second command handler if an identifier for the received RF command is located in the lookup data structure and is associated with the identifier for the second command handler.
However, Okuyama discloses in an analogous computer system wherein the analyte monitoring device is programmed to execute the received RF command with the second command handler if an identifier for the received RF command is located in the lookup data structure and is associated with the identifier for the second command handler(Paragraph [0112] “Control section 11 reads and executes the control program, corresponding to the control information which is read from current RF-ID tag 7, among a plurality of control programs in program memory 12, in response to the command issued from control program instruction section 13”). 
The feature of providing wherein the lookup data structure comprises an identifier for the second command handler and an identifier for the second RF command that is executable by the second command handler would be obvious for the reasons set forth in the rejection of claim 42.

Per claim 45:
The rejection of claim 44 is incorporated and further, Bernstein disclose: 
45. (New) The device of claim 44, wherein the identifier for the second command handler is a memory pointer (Paragraph [0265] “the memory or storage employed for this purpose may be addressable, and used as a circular buffer, with a pointer”).

Per claim 46:
The rejection of claim 44 is incorporated and further, Bernstein disclose: 
46. (New) The device of claim 44, wherein the identifier for the second command handler is capable of executing a new RF command not executable by the first command handler (Paragraph [0214] “IG. 19 which illustrates data and/or commands exchange between on body electronics 110 and display device 120… received initial signal 1921 includes RF… retrieve and execute one or more software routines to extract the data stream from the envelope detector 1904”).



Per claim 47:
The rejection of claim 42 is incorporated and further, Bernstein does not explicitly disclose wherein the processor is further programmed to execute the received RF command with the second command handler.
However, Okuyama discloses in an analogous computer system wherein the processor is further programmed to execute the received RF command with the second command handler (Paragraph [0112] “Control section 11 reads and executes the control program, corresponding to the control information which is read from current RF-ID tag 7, among a plurality of control programs in program memory 12, in response to the command issued from control program instruction section 13”).
The feature of providing wherein the processor is further programmed to execute the received RF command with the second command handler would be obvious for the reasons set forth in the rejection of claim 42.

Per claim 48:
The rejection of claim 42 is incorporated and further, Bernstein disclose: 
48. (New) The device of claim 42, wherein the analyte monitoring device further comprises a serial interface and wherein the second command handler and the lookup data structure are input into the writable memory through the serial interface (Paragraph [0073] “display devices include one or more wired or wireless communications ports such as USB, serial, parallel, or the like, configured to establish communication between a display device and another unit”).

Per claim 49:
The rejection of claim 48 is incorporated and further, Bernstein disclose: 
49. (New) The device of claim 48, wherein the analyte monitoring device further comprises a boundary scan architecture, and wherein the serial interface provides access to the boundary scan architecture (Paragraph [0073] “display devices include one or more wired or wireless communications ports such as USB, serial, parallel, or the like, configured to establish communication between a display device and another unit”).

Per claim 50:
The rejection of claim 48 is incorporated and further, Bernstein disclose: 
50. (New) The device of claim 48, wherein the writable memory comprises a memory input/output (110) bus that provides read and write access to the memory, wherein the serial interface is directly externally accessible and the memory I/O[[1/0]] bus is not directly externally accessible (Paragraph [0184] “control unit 1610 accesses data or software routines stored in the memory 1620 to update, store or replace stored data or information in the memory 1620, in addition to retrieving one or more stored software routines for execution”).

Per claim 51:
51. (New) The device of claim 42, wherein the analyte monitoring device further comprises radio frequency (RF) communication circuitry adapted to receive the RF command over an RF communication path (Paragraph [0020] “wirelessly communicating analyte level information from an on body electronics device … communication protocols between on body electronics and the display device may include radio frequency identification (RFID) protocols or RF communication protocols”).
Bernstein does not explicitly disclose wherein the second command handler and the lookup data structure are input into the writable memory using the RF communication circuitry.
However, Okuyama discloses in an analogous computer system wherein the second command handler and the lookup data structure are input into the writable memory using the RF communication circuitry (Paragraph [0103] “RF-ID reading antenna 8 receives the control information from RF-ID tag 7, and the information is read by reader/writer 16 of apparatus main body 1. Control program instruction section 13 commands control section 11 to execute the corresponding control program among programs stored in program memory 12, in response to the control information which is read by reader/writer 16”).
The feature of providing wherein the second command handler and the lookup data structure are input into the writable memory using the RF communication circuitry would be obvious for the reasons set forth in the rejection of claim 42.

Per claim 53:
Bernstein discloses:
53. (New) The device of claim 52, wherein the writable memory is non-volatile writable memory (Paragraph [0184] “control unit 1610 accesses data or software routines stored in the memory 1620 to update, store or replace stored data or information in the memory 1620, in addition to retrieving one or more stored software routines for execution”).

Per claim 54:
The rejection of claim 52 is incorporated and further, Bernstein does not explicitly disclose wherein the lookup data structure comprises a command identifier for the second RF command and a handler identifier for the second command handler, wherein the command identifier for the second RF command is associated with the handler identifier for the second command handler in the lookup data structure.
However, Okuyama discloses in an analogous computer system wherein the lookup data structure comprises a command identifier for the second RF command and a handler identifier for the second command handler (Paragraph [0102] “FIG. 4, RF-ID tag 7 has memory 71… Memory 71 stores the control information corresponding to panel 3 onto which RF-ID tag 7 is fixedly attached.  Here, the control information is defined as information for the control programs executed by blood sugar level measuring apparatus 100, for example, information which is for identifying the control programs”), wherein the command identifier for the second RF command is associated with the handler identifier for the second command handler in the lookup data structure (Paragraph [0112] “Control section 11 reads and executes the control program, corresponding to the control information which is read from current RF-ID tag 7, among a plurality of control programs in program memory 12, in response to the command issued from control program instruction section 13”).
The feature of providing wherein the lookup data structure comprises a command identifier for the second RF command and a handler identifier for the second command handler, wherein the command identifier for the second RF command is associated with the handler identifier for the second command handler in the lookup data structure would be obvious for the reasons set forth in the rejection of claim 42.

Per claim 55:
The rejection of claim 54 is incorporated and further, Bernstein does not explicitly disclose wherein the appropriate command handler is determined to be the second command handler if a command identifier for the received RF command matches the command identifier for the second RF command.
However, Okuyama discloses in an analogous computer system wherein the appropriate command handler is determined to be the second command handler if a command identifier for the received RF command matches the command identifier for the second RF command (Paragraph [0115] “determining whether the control information is received from RF-ID tag 7 of panel 3 in which the electric power is generated by the radio waves intermittently transmitted by RF-TD reading antenna 8; and determining whether the received control information is the same as that at the previous panel mount determination”).
The feature of providing wherein the appropriate command handler is determined to be the second command handler if a command identifier for the received RF command matches the command identifier for the second RF command would be obvious for the reasons set forth in the rejection of claim 42.

Per claim 56:
The rejection of claim 55 is incorporated and further, Bernstein does not explicitly disclose wherein the appropriate command handler is determined to be the first command handler if the lookup data structure does not contain a command identifier for the received RF command. 
However, Okuyama discloses in an analogous computer system wherein the appropriate command handler is determined to be the first command handler if the lookup data structure does not contain a command identifier for the received RF command (Paragraph [0115-0116] “determining whether the control information is received from RF-ID tag 7 of panel 3 in which the electric power is generated by the radio waves intermittently transmitted by RF-TD reading antenna 8; and determining whether the received control information is the same as that at the previous panel mount determination… if panel 3 is not mounted on apparatus main body 1, the base program is executed up to step S107”).
The feature of providing wherein the appropriate command handler is determined to be the first command handler if the lookup data structure does not contain a command identifier for the received RF command would be obvious for the reasons set forth in the rejection of claim 42.

Per claim 57:
The rejection of claim 54 is incorporated and further, Bernstein does not explicitly disclose wherein the sensor control device is programmed to execute the received RF command with the second command handler if the identifier for the received RF command is located in the lookup data structure and is associated with the identifier for the second command handler.
However, Okuyama discloses in an analogous computer system wherein the lookup data structure includes a plurality of command identifiers and a plurality of handler identifiers for a plurality of command handlers, each of the plurality of command identifiers being associated with one of the plurality of handler identifiers (Paragraph [0112] “Control section 11 reads and executes the control program, corresponding to the control information which is read from current RF-ID tag 7, among a plurality of control programs in program memory 12, in response to the command issued from control program instruction section 13”). 
The feature of providing wherein the lookup data structure includes a plurality of command identifiers and a plurality of handler identifiers for a plurality of command handlers, each of the plurality of command identifiers being associated with one of the plurality of handler identifiers would be obvious for the reasons set forth in the rejection of claim 42.

Per claim 58:
Bernstein discloses:
58. (New) The device of claim 54, wherein the handler identifier for the second command handler is a memory pointer (Paragraph [0265] “the memory or storage employed for this purpose may be addressable, and used as a circular buffer, with a pointer”).

Per claim 59:
The rejection of claim 52 is incorporated and further, Bernstein does not explicitly disclose herein the appropriate command handler is determined to be the first command handler if an end of the lookup data structure is read without reading a command identifier for the received RF command.
However, Okuyama discloses in an analogous computer system wherein the appropriate command handler is determined to be the first command handler if an end of the lookup data structure is read without reading a command identifier for the received RF command (Paragraph [0139] “determines that panel 3 (in the present process, panel 3d) is mounted on apparatus main body 1, that is, when the control information received by RF-ID reading antenna 8 can be transferred to control program instruction section 13 through reader/writer 16. Control section 11 reads and executes the control program among a plurality of control programs in program memory 12 in response to the command… the control information which is read from current RF-ID tag 7”).
The feature of providing wherein the appropriate command handler is determined to be the first command handler if an end of the lookup data structure is read without reading a command identifier for the received RF command would be obvious for the reasons set forth in the rejection of claim 42.
 
Per claim 60:
Bernstein discloses:
60. (New) The device of claim 52, wherein the analyte monitoring device is an in vivo analyte monitoring system, the analyte monitoring device comprising a patch for coupling the analyte monitoring device to the skin of a user and a sensor adapted for insertion through the user's skin (Paragraph [0288] “where the glucose measurement is obtained from an in vivo glucose sensor transcutaneously positioned under the skin layer of a user, and further having a portion of the sensor maintained in fluid contact with the ISF under the skin layer”).

Per claim 61:
Bernstein discloses:
61. (New) The device of claim 60, wherein the processor is programmed to execute the received RF command with the appropriate command handler after the sensor has been inserted through the user's skin and while positioned in the skin (Paragraph [0288] “the user of the analyte monitoring system may conveniently determine real time glucose information at any time, using the RFID communication protocol as described above”).

Claim 52 is/are the apparatus/system claim corresponding to method claim 42 and rejected under the same rational set forth in connection with the rejection of claim 42 as noted above. For the limitations execute the received RF command with the appropriate command handler (Paragraph [0217] “when the wake up command… the RF energy received with the wakeup signal”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
US 20200037939 A1 discloses Systems and methods for wireless communication of analyte information are disclosed. Example embodiments include an analyte sensor system. The analyte sensor system may include an analyte sensor to gather information related to a level of an analyte in a host. The analyte sensor system may include circuitry to transmit and receive wireless signals using a first antenna. The analyte sensor may be coupled to the circuitry before the analyte sensor system is transitioned into an operational state. The analyte sensor system may include a second antenna to receive an input signal from a source external to the analyte sensor system and to transmit a modified signal. The circuitry may use the first antenna to receive the modified signal. The analyte sensor system may transition into the operational state in response to the modified signal received using the first antenna.
US 20120078278 A1 discloses a battery assembly for use with a surgical device having a battery terminal and operational parameters includes a housing having a shape formed to removably connect with the terminal. The housing contains a modular battery operable to supply power to the device at the terminal and has a control circuit with a microprocessor, a memory, and a real-time clock. The control circuit is communicatively coupled to the battery and is operable to detect an identity of the surgical device, to determine at least one piece of information pertaining to at least one of the operational parameters of the surgical device based upon the detected identity, to record the piece of information at least in the memory, and to selectively allow or prevent the battery from supplying power to the surgical device dependent upon the piece of information.
US 20190173885 A1 discloses Systems, devices, and methods are disclosed for wireless communication of analyte data. In embodiments, a method of using a diabetes management partner interface to configure an analyte sensor system for wireless communication with a plurality of partner devices is provided. The method includes the analyte sensor system receiving authorization to provide one of the partner devices with access to a set of configuration parameters via the diabetes management partner interface. The set of configuration parameters is stored in a memory of the analyte sensor system. The method also includes, responsive to input received from the one partner device via the diabetes management partner interface, the analyte sensor system setting or causing a modification to the set of configuration parameters, according to a system requirement of the one partner device.

Tomic, Jovana. “The relationship between glucose metabolism byproduct, D-lactate, and vascular endothelial cell dysfunction and possible role in diabetes.” 
Lindroos, Markus. "On Glucose Metabolism in Patients with the m. 3243A> G Mutation." 
Ilkun, Olesya, and Sihem Boudina. "Cardiac dysfunction and oxidative stress in the metabolic syndrome: an update on antioxidant therapies." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193